Case 8:21-mc-00089-VMC-AEP Document 6 Filed 06/24/21 Page 1 of 2 PageID 62




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA

 EDWARDO MUNOZ,

                 Petitioner,
                                                Case No. 8:21-mc-00089-VMC-AEP
 v.

 DIGITAL MEDIA SOLUTIONS,
 LLC, a Delaware limited liability
 company.

                 Respondent.


                               CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on June 23, 2021, I served a true and

accurate copy of the following documents:

   (1)      Petitioner’s Motion To Compel Compliance With Subpoena (Dkt. 1);

   (2)      Exhibit A – DMS Subpoena (Dkt. 1-1);

   (3)      Exhibit B – January 26, 2021 Email (Dkt. 1-2);

   (4)      Group Exhibit C – Declaration of Taylor T. Smith In Support Of

            Petitioner’s Motion To Compel Compliance With Subpoena (Dkts. 1-3);

   (5)      Exhibit D – [Placeholder] Confidential Exhibit – filed pursuant to L.R.

            1.11(d) (Dkt. 1-4);

   (6)      Exhibit E – DMS Response to Subpoena (Dkt. 1-5);

   (7)      [Proposed] Order Granting Motion To Compel Compliance With

            Subpoena (Dkt. 1-6); and
Case 8:21-mc-00089-VMC-AEP Document 6 Filed 06/24/21 Page 2 of 2 PageID 63




   (8)      June 23, 2021 Order scheduling hearing on Motion to Compel (Dkt. 2).

         The foregoing documents were served by certified mail and first-class U.S.

Mail, postage prepaid, and properly addressed to the following party:

                              Digital Media Solutions, LLC
                              4800 140th Ave N, Suite 101
                                 Clearwater, FL 33762

         The foregoing documents were also served by electronic mail to the following

party:

                                      Neil Asnen
                              nasnen@kleinmoynihan.com
                                    Sean Moynihan
                            smoynihan@kleinmoynihan.com
                               450 Seventh Ave., 40th FL
                                 New York, NY 10123
                                  Tel: (212) 246-0900

                          Counsel for Digital Media Solutions, LLC


                                           /s/ Taylor T. Smith

                                          Taylor T. Smith (admitted pro hac vice)
                                          tsmith@woodrowpeluso.com
                                          Woodrow & Peluso, LLC
                                          3900 East Mexico Avenue, Suite 300
                                          Denver, Colorado 80210
                                          Tel: (720) 907-7628

                                          Attorneys for Petitioner




                                             2
